DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 4-6. Claim(s) 4, 5 and 6 are independent species of each other, in this application. Claim 4 has been deemed original presentation by the Office. Further amendments or unreasonable arguments with respect to claim(s) 4, 5, 6, or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121. 
Claimed invention has been on sale in this country by Roku for more than one year prior to the effective filing date for this application, See Roku Ultra player’s user’s manual published ©2019 – Section “How to find your Roku® remote using the lost remote finder feature.” 

Claim Objections
Claims 1, and 4-6 are objected to because of the following informalities:  
Claim 1 is claiming “a locating device comprising:… a receiver unit configured to couple to a remote control of the media device…” This limitation renders the claim 1 indefinite because if the claimed receiver unit is couple to a remote control then the locating device cannot comprise the receiver unit. Therefore, under the statute 35 USC 112(b), it is unclear to the Examiner, the subject matter Applicant regards as their invention. Applicant is requested to change claim 1 to a system claim that comprises a plurality of apparatuses: (i) a locating device and (ii) a media remote control device. Claims 4-6 are objected for the same reasons. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reams (US 20100208146 A1), and further in view of Nasser (US 2008/0020782 A1).
Consider claim 1, Reams teaches a locating device (102) (Reams teaches “a user may desire to locate a lost remote control. The user may provide input to the controlled device requesting to locate the remote control. The controlled device generates a request to activate the sound emitting device of the remote control.” See ¶ 0014) comprising: 
a transmitter unit (404) configured to couple to a media device (102), (Reams teaches “The entertainment device 102A includes control logic 402, a wireless transceiver 404 and user input circuitry 406.” See ¶ 0052. See Figs. 1 and 4)
the transmitter unit (404) configured to send a signal, (Reams teaches, “wireless transceiver 404 is operable to wirelessly receive and/or transmit data to the remote control 106. The wireless transceiver 404 may communicate with the remote control 106 utilizing any type of IR or RF communication link. See Fig. 1); and 
a receiver unit (106) configured to couple to a remote control (106A) of the media device, (Reams teaches, “[t]he remote control 106A includes a wireless transceiver 202, user input circuitry 204, control logic 206 and a sound emitting device 208.” See ¶ 0013. See Fig. 2) 
the receiver unit configured to capture the signal, the receiver unit comprises a buzzer wherein the receiver unit triggers the buzzer upon receiving the signal, (Reams teaches, “[t]he wireless transceiver 202 is operable to bi-directionally communicate with the entertainment device 102 and/or the presentation device 104.” See ¶ 0034. Reams teaches, “the user input circuitry 406 includes a lost remote recovery button by which a user 108 may request to locate the remote control 106. Responsive to input provided by the user 108, the control logic 402 generates a request to the remote control 106 to activate an audio or visual indicator. The wireless transceiver 404 then transmits such request to the remote control 106 during the next cycle of query/response exchanges between the entertainment device 102A and the remote control 106.” See ¶ 0059. “the remote control includes a sound emitting device, such a speaker or buzzer. The remote control transmits a query to the controlled device and receives a response to the query, the response requesting activation of the sound emitting device.” See ¶ 0009)

the buzzer configured to generate a high pitch sound, Reams teaches, “sound emitting device 208 may comprise a speaker, a buzzer or other type of device operable to emit sounds perceptible to the user 108 (see FIG. 1). The sound emitting device 208 may include appropriate circuitry for outputting different sounds, tones, frequencies and the like.” See ¶ 0038. Buzzer inherently implies a high pitch sound, nonetheless, in an analogous art, Nasser teaches, “system and method for locating a lost item, such has a set of keys, from a variable distance using a wireless communication system.” See ¶ 0001. Nasser teaches, “receiving unit is activated by the signal and emits an audible signal, such as a high pitched beep, allowing a user to locate the lost keys (or other item) if he or she is within an audible range.” See ¶ 0009.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Reams and allow the buzzer to “emits an audible signal, such as a high pitched beep, allowing a user to locate the lost keys (or other item) if he or she is within an audible range” as suggested by Nasser, See ¶ 0009, thereby easily locating the lost remote control. 

Consider claim 2, the locating device according to claim 1, wherein the transmitting unit further comprises a first button (406), wherein the first button is configured to be actuated, wherein actuation of the first button causes the transmitter unit to send the signal, (Reams teaches, “[t]he entertainment device 102A includes control logic 402, a wireless transceiver 404 and user input circuitry 406.” See ¶ 0052. Reams teaches, “user input circuitry 406 may comprise any type of input device, such as one or more buttons, a keypad, a touch panel or touch screen and the like for receiving input from the user 108. In one embodiment, the user input circuitry 406 includes a lost remote recovery button by which a user 108 may request to locate the remote control 106.” See ¶ 0059.)

Consider claim 3, the locating device according to claim 2, wherein the transmitter unit is configured to be encased within a casing of the media device, and the first button is configured to protrude from the casing of the media device, (Reams teaches, “user input circuitry 406 may comprise any type of input device, such as one or more buttons, a keypad, a touch panel or touch screen and the like for receiving input from the user 108. Reams teaches, “the user input circuitry 406 includes a lost remote recovery button by which a user 108 may request to locate the remote control 106.” See ¶ 0059. Buttons on the entertainment device inherently protrude from the housing; nonetheless, Examiner takes an Official notice that it is well known in the prior art for the buttons to be protrude1 from the housing of the entertainment device.)

Consider claim 4, the locating device according to claim 3, wherein the receiver unit is configured to be encased within a casing of the remote control, the receiver unit comprises a second button configured to protrude from the casing of the remote control, wherein actuation of the second button switches off the buzzer, Reams teaches, “[t]he sound emitting device may also be deactivated based upon input provided to the remote control by a user. For example, the remote control may activate the sound emitting device upon command from the controlled device. A user may subsequently press one or more buttons of the remote control while the sound emitting device is activated. Responsive to the input, the remote control may deactivate the sound emitting device.” See ¶ 0010. Buttons on the remote control device that requires “press”ing inherently protrude from the housing of the remote control device; nonetheless, Examiner takes an Official notice that it is well known in the prior art for the button to be protrude from the housing of the remote control device.

Consider claim 5, the locating device according to claim 3, wherein the receiver unit is configured to be encased within a casing of the remote control, the receiver unit comprises a timing circuitry configured to turn on upon receiving the signal by the receiver unit, wherein the timing circuitry is configured to switch off the buzzer after a preset duration. Reams teaches, “[t]he control logic 402 may also generate a request to deactivate the indicator. For example, the control logic 402 may request the remote control 106 to deactivate a sound emitting device after a specified period of time or based on receipt of additional user input, via the user input circuitry 406 or via another remote control.” See ¶ 0061.

Consider claim 6, the locating device according to claim 3, wherein the receiver unit is configured to be encased within a casing of the remote control, the receiver unit comprises a sensor configured to detect a motion of the remote control, wherein the sensor upon detecting the motion of the remote control triggers the receiving unit to turn off the buzzer. Examiner takes Official Notice that it is well known in the prior art to use input from motion or inertial sensors, i.e. accelerometer and gyroscope to deactivate a buzzer on a portable devices. 

Consider claim 8, a media device and a remote control comprising: a locating device comprising: a transmitter unit configured to couple to a media device, the transmitter unit configured to send a signal; and a receiver unit configured to couple to a remote control of the media device, the receiver unit configured to capture the signal, the receiver unit comprises a buzzer wherein the receiver unit triggers the buzzer upon receiving the signal, the buzzer configured to generate a high pitch sound, See rejection of claim 1. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reams (US 20100208146 A1), in view of Nasser (US 2008/0020782 A1), and further in view of Glazier (US 2005/0225682 A1).
Consider claim 7, the location device according to claim 1, wherein the media device is a television, Reams teaches, “entertainment device 102 is operable to receive content from one or more content sources (not shown in FIG. 1), and to present the received content to the user 108 on the associated presentation device 104. In at least one embodiment, the presentation device 104 is a display device (e.g., a television) configured to display content to the user 108.” See ¶ 0020. Reams teaches, “FIG. 4 illustrates an entertainment device 102A embodied as a television receiver (e.g., a set-top box).” See ¶ 0052. Reams does not explicitly states that the media device is a television; nonetheless, in an analogous art, Glazier teaches, “the television 101 has installed within it an activator 102 for a remote control 103 for the television 101. Using the activator by pressing the activator button 102 causes a wireless signal 107 to be transmitted to the remote control 103 from the television 101. The remote control 103 contains a locator signal generator, which may be a sound generator 104, a blinking light 105 or both, or another signal generator.” See ¶ 0012 and Fig. 1.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Reams-Nasser and have “the television 101 has installed within it an activator 102 for a remote control 103 for the television 101. Using the activator by pressing the activator button 102 causes a wireless signal 107 to be transmitted to the remote control 103 from the television 101. The remote control 103 contains a locator signal generator, which may be a sound generator 104” as suggested by Glazier, See ¶ 0012, thereby allowing locating the lost remote control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Glazier (cited in the rejection of claim 7) teaches,  “the television 101 has installed within it an activator 102 for a remote control 103 for the television 101. Using the activator by pressing the activator button 102 causes a wireless signal 107 to be transmitted to the remote control 103 from the television 101. The remote control 103 contains a locator signal generator, which may be a sound generator 104, a blinking light 105 or both, or another signal generator.” See ¶ 0012 and Fig. 1